Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 09/21/2018.  

Claim Objections
Claim 2 is objected to for the following informalities:  the term “the bottom portion” lacks antecedent basis.  

Claim 7 is objected to for the following informalities:  the preamble of the claim begins with “The method of claim 1”, but claim 1 is directed to a device.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “may be” renders the claim indefinite.  It is not clear if the limitation following “may be” is optional or if the second portion is configured such that it is capable of being decoupled.  

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-9, and 19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cooper et al. (US PG Pub 2019/0308724).

Regarding claim 1, Cooper discloses:
A portable case for an unmanned aerial vehicle (UAV), the portable case comprising a first portion (104) and a second portion (106), wherein:  the first portion is configured to be mechanically coupled to the second portion (see fig 1), the first portion comprises a landing pad (see fig 4, ref 302) for the UAV and at least one exterior attachment device (see fig 12B, ref 1202) configured to couple the first portion to a vehicle, the second portion may be decoupled from the first portion (the hinges attaching the first portion to the second portion are shown to be attached with fasteners 110), and the second portion comprises at least one device configured to couple to the at least one exterior attachment device (the 

Regarding claim 3, Cooper discloses:
The portable case of claim 1, wherein the at least one exterior attachment device is configured to couple the first portion to a vehicle through an adapter (see fig 12B, ref 1204).

Regarding claim 5, Cooper discloses:
The portable case of claim 1, wherein the first portion is coupled to the second portion by one or more of the following: by sliding the at least one exterior attachment device of the first portion onto sliding guides of the second portion, by sliding recesses of the second portion onto the at least one exterior attachment device of the first portion, by rotating the second portion using a hinge (see fig 1, ref 108), and by a magnetic force.

Regarding claim 6, Cooper discloses:
The portable case of claim 1, wherein the landing pad of the first portion is enclosed between the second portion and the first portion when the second portion is coupled to the first portion (see fig 6A).

Regarding claim 7, Cooper discloses:
The method of claim 1, wherein the landing pad of the first portion is exposed when the second portion is decoupled from the first portion.

Regarding claim 8, Cooper discloses:


Regarding claim 9, Cooper discloses:
The portable case of claim 1, further comprising:  at least one memory comprising computer-executable instructions; and one or more computer processors configured to access the at least one memory and execute the computer-executable instructions to: receive a first input signal from a device associated with the vehicle; and cause deployment of the UAV (see at least paragraphs 0073-0075).

Regarding claim 19, Cooper discloses:
A portable apparatus for an unmanned aerial vehicle (UAV), the portable apparatus comprising:  means for connecting (see fig 12B, ref 1204) a first portion (104) of the portable apparatus to at least one exterior attachment means of a vehicle (1202), the first portion comprising a landing pad (302) for the UAV; and means for connecting a second portion of the portable apparatus to the first portion of the apparatus (110 and 108), wherein the second portion is configured to be decoupled from the first portion (110 are disclosed to be screws).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the antecedent basis objection above is overcome.
Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 (and 11-18 by dependency) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644